DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a product.
Group II, claim(s) 6-9, drawn to a product.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of that noted in the rejection below, this technical feature Tachibana et al. (US 2016/0074971 A1) in view of Postma (US 3,549,355).  
During a telephone conversation with Jeffrry Costellia on 3/4/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the As-concentrated layer...to a depth of 2xD1 (nm) in terms of SiO2, wherein a thickness of the As-concentrated layer in terms of SiO2 is 0.5 to 8.0 nm”.  This is indefinite because it is unclear what is meant by depth or thickness in terms of SiO2. It is not clear how silicon dioxide (SiO-2) is related to the arsenic (As) in the solder alloy? The silicon 2 standard sample (pg. 40- para.[0123]). In this manner, the sputtering is specifically dependent on etching of SiO2 standard to measure the depth/thickness of the As- concentrated layer. However, instant claim merely states performing ion sputtering and fails to mention etching of SiO2 standard sample in the sputtering. Examiner notes that ion sputtering in general is not defined by SiO2 standard and without any guidance, one skilled in the art would not be able to determine the role of SiO2 and determination criteria. In other words, there is a lack of connection between the As-concentrated layer and silicon dioxide determination criteria. Therefore, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. As one possibility, the claim may be corrected by stating: “ion sputtering using etching rate of a SiO2 standard sample” in the performing step of the determination criteria. Consequently, one skilled in the art should be able to clearly infer that measured depth/thickness of the As-layer in terms of SiO2 relates to the silicon dioxide standard of sputtering analysis. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, present claim 1 will be interpreted as noted in the rejection.
Claim 2 the alloy recites “an alloy composition further includes” while claim 1 recites “an alloy composition consisting of”, which is a closed-end transitional phrase that excludes any element or ingredient not specified in the claim and is therefore restrictive. The subsequent dependent claims requiring additional elements are conflicting in scope with narrower claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2016/0074971 A1) in view of Postma (US 3,549,355).
Regarding claim 1, Tachibana teaches:
A solder alloy having an alloy composition consisting of, by mass%, 31% to 59% of Bi, 0.3% to 1.0% of Cu, 0.01% to 0.06% of Ni, and a balance of Sn [abstract].
Tachibana does not teach:
0.0040% to 0.025% of As; and 
 the solder alloy comprising: 

wherein the As-concentrated layer is a region from an outermost surface of the solder alloy to a depth of 2 x D1 (nm) in terms of SiO2, and 
wherein a thickness of the As-concentrated layer in terms of SiO2 is 0.5 to 8.0 nm,
wherein the Determination Criteria comprises:
 selecting an arbitrary area of 700 pm x 300 pm in three samples, each sample having a size 5.0mm x 5.0 mm; 
performing an XPS analysis in combination with ion sputtering for a total of three analyses, where Si > S2 in all of the three analyses indicates that an As-concentrated layer has been formed, and where
S1 is Integrated value of a detection intensity of As in a region from a depth of 0 to 2 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; 
S2 is Integrated value of a detection intensity of As in a region from a depth of 2 x D1 to 4 x D1 (nm) in terms of SiO2 in a chart of XPS analysis; and
D1 is Initial depth (nm) in terms of SiO2 at which a detection intensity of O atoms is 1/2 a maximum detection intensity (intensity at Do-max) in a portion deeper than the depth (Do-max (nm)) in terms of SiO2 at which a detection intensity of O atoms is a maximum in a chart of XPS analysis.
Postma teaches adding 0.01-5 wt% or 0.04 wt% As to Bi-Sn solder in order to improve electrical properties and to decrease high temperature creep; 1:60-64, 2:3-11, 2:28.

Postma and the claims differ in that Postma does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Postma overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed. 
Regarding claim 2, Tachibana teaches:
wherein the alloy composition further includes, by mass%, at least one of P and Ge in a total amount of 0.003% to 0.05% [0044].
Regarding claim 3, Tachibana teaches:
[0047] comprising: a solder powder consisting of the solder alloy according to claim 1; and a flux [it is well-know that flux and powder are intrinsic to paste because the paste provides a medium for the solder powder].
Regarding claims 4 and 5, Tachibana teaches:
A solder ball consisting of the solder alloy [0047] according to claim 1; and 
A solder preform consisting of the solder alloy [0047] according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735